department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n ------------ ---------------- -------------------- telephone number identification_number employer_identification_number contact person ------------------- ---------------------- ----------------------- ----------------------------- ----------------- ------------------ release number release date date date ------------------------- -------------------------------------------------- ------------------------------- uil legend foundation --------------------------------------------- bank a b c d dear ---- we have considered your request dated date for a ruling concerning whether a private foundation’s indemnification or maintenance of insurance for its director co-trustees as described below constitutes an act of self-dealing between the foundation and the managers or the foundation and the related charitable trusts facts the service has recognized the foundation as an organization that is exempt from federal_income_tax under sec_501 of the internal_revenue_code and classified as a private_foundation under sec_509 of the code when a the founder died in his will appointed seven individuals including b c and d as foundation directors and created several charitable_remainder unitrusts and annuity trusts a’s family and selected business associates are the trusts’ lifetime beneficiaries and the foundation is the trusts’ remainder beneficiary each trust has three co-trustees and the foundation directors initially filled those positions although many of the original director co-trustees resigned in and b c and d remain the foundation and or the bank filled the vacant director co-trustee positions the foundation believes that there is a risk that the lifetime beneficiaries or the co-trustees ---------------------------------------------- might sue the managers in their capacity as trustees for prior acts or future acts or omissions it wants to provide them with indemnification and or insurance coverage for any legal expenses associated with any suit related to their service as trustees the foundation will try to obtain a trustee errors omissions insurance_policy if it cannot obtain the coverage or if the policy does not cover all of the litigation claims and expenses the foundation plans to underwrite them rulings requested by the foundation b c and d the foundation’s indemnification of the director co-trustees for their defense in civil suits and or administrative proceedings arising from their service as trustees will not constitute an act of self-dealing between the director trustee and the foundation or between the trust and the foundation the foundation’s maintenance of a trustee errors omissions insurance_policy to pay for or reimburse the director trustees for the cost of their defense in civil suits and or administrative proceedings with regard to their service as trustees will not constitute an act of self-dealing between the director trustee and the foundation or between the trust and the foundation law sec_4941 of the internal_revenue_code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code includes in the term self-dealing any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code defines a disqualified_person as a person who is a substantial_contributor to a foundation a foundation_manager a member_of_the_family of a substantial_contributor or a foundation_manager or a_trust in which the substantial_contributor or foundation_manager own more than percent of the beneficial_interest sec_53_4941_d_-2 of the foundation and similar excise_taxes regulations states that sec_4941 of the code shall not apply to the indemnification by a private_foundation of a foundation_manager with respect to the manager’s defense in any civil judicial or civil administrative_proceeding arising out of the manager’s performance of services or failure to perform services on behalf of the foundation against all expenses other than taxes including taxes imposed by chapter penalties or expenses of correction including attorneys fees judgments and settlement procedures if a the expenses are reasonably incurred by the manager in connection with the proceeding and b the manager has not acted willfully and without reasonable_cause with respect to the act or failure to act which led to the proceeding or a liability for tax under chapter ---------------------------------------------- sec_53_4941_d_-2 of the regulations states that for purposes of this paragraph the term indemnification shall include not only reimbursement by the foundation for expenses that the foundation_manager has already incurred or anticipates incurring but also direct payment by the foundation of such expenses as the expenses arise analysis the foundation proposes to indemnify and or insure its managers against any legal expenses associated with any suit related to their service as trustees of the charitable trusts sec_4941 of the code imposes an excise_tax on acts of self-dealing between a private_foundation and its foundation managers which includes a direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation however sec_53_4941_d_-2 of the regulations removes from the definition of self-dealing a private foundation’s indemnification or payment of insurance premiums for a foundation_manager for expenses_incurred with respect to the manager’s defense in a civil judicial or administrative_proceeding related to the manager’s services or failure to perform services on behalf of the foundation this exclusion only applies if the expenses are reasonable and the manager did not act willfully and without reasonable_cause the managers are acting on behalf of the foundation by protecting its remainder beneficiary interests when they serve as co-trustees the provision of indemnification and or insurance coverage for legal expenses would help the foundation retain qualified co-trustees the indemnification and insurance premium payments will not constitute an act of self-dealing under sec_4941 of the code as long as the expenses are reasonable and the manager has not acted willfully and without reasonable_cause within the meaning of sec_53_4941_d_-2 of the regulations conclusion accordingly based on the foregoing we rule as follows the foundation’s proposal to indemnify its director co-trustees for the cost of any legal expenses associated any suit related to their service as trustees of the charitable trusts would not constitute acts of self-dealing between the director trustees and the foundation or the trusts as long as the expenses are reasonable and the manager has not acted willfully and without reasonable_cause the foundation’s proposal to pay insurance_policy premiums to cover the cost of any legal expenses associated any suit related to their service as trustees of the charitable trusts would not constitute acts of self-dealing between the director trustees and the foundation or the trusts as long as the expenses are reasonable and the manager has not acted willfully and without reasonable_cause ---------------------------------------------- this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice debra j kawecki manager exempt_organizations technical group sincerely s
